Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about June 29, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts that, if committed by an adult, would constitute the crimes of burglary in the second degree, criminal trespass in the second degree, and criminal mischief in the fourth degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously modified, on the law, to the extent of vacating the finding as to criminal trespass in the second degree and dismissing that count of the petition, and otherwise affirmed, without costs.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification. The identifying witness had ample time to closely observe the faces of the intruders who taunted her outside the building a short while later about possibly returning to the apartment. Appellant’s intent to commit a crime inside the apartment could be reasonably inferred from the circumstances (see People v Barnes, 50 NY2d 375).
As the presentment agency concedes, the criminal trespass count should be dismissed as a lesser included offense of the burglary count.
We have considered and rejected appellant’s remaining claims. Concur — Nardelli, J.P., Mazzarelli, Buckley, Williams and Lerner, JJ.